               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

                                          )
 UNITED STATES OF AMERICA                 )
                                          )
 v.                                       ) CRIMINAL NO. 16-00272-CG-B
                                          )
 FELIX ALFREDO RIVAS                      )
                                          )

                                       ORDER

      This matter is before the Court on the Notice of Appeal (Doc. 125), filed by

Defendant Felix Alfredo Rivas which this Court construes as a motion for a

certificate of appealability. For the reasons explained below, the Court finds the

motion should be denied.

      To appeal a district court's final order in a proceeding brought under 28

U.S.C. § 2255, a petitioner must first obtain a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B); FED. R. APP. P. 22(b). Therefore, petitioner's notice of appeal

is construed as the requisite motion for certificate of appealability. Section

2253(c)(2) provides that a certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” To make a

“substantial showing of the denial of a constitutional right,” a petitioner must

“sho[w] that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Anderson v.

Sec'y for the Dep't of Corr., 462 F.3d 1319, 1323 (11th Cir. 2006) (citations and



                                           1
internal quotations omitted).

      This Court previously found that Defendant’s appeal was not taken in good

faith as Defendant had not demonstrated that he was seeking appellate review of

any issue that is not frivolous. (Doc. 131 – addressing Defendant’s motion to proceed

on appeal IFP). This Court stated:

             Rivas is appealing the order (Doc. 124) that denied his motion to
      toll the statute of limitations and denied his motion to vacate, set aside
      or correct sentence under 28 U.S.C. § 2255. Rivas did not state the
      nature of the appeal or the claims or issues that he intends to present
      on appeal in his motion for leave to proceed without prepayment of fees
      or in his Notice of Appeal. See 28 U.S.C. 1915(a) (“. . . any court of the
      United States may authorize the . . . appeal therein, without
      prepayment of fees or security therefor, by a person who submits an
      affidavit that includes a statement of all assets such [person] possesses
      [and] that the person is unable to pay such fees or give security
      therefor. Such affidavit shall state the nature of the action, defense or
      appeal and affiant's belief that the person is entitled to redress.”). The
      Court presumes that Rivas’ appeal is based on the same assertions
      stated in his original motion to toll and to vacate, set aside or correct
      sentence. (Docs. 113, 123).
             The Court finds that Rivas has not established that his appeal is
      taken in good faith or that the issues he seeks to have reviewed on
      appeal have merit. Rather, Rivas indicates only that he wishes another
      round of review of those arguments which he has already made and
      which have already been decided by this Court. Rivas provides no
      sound argument or legal basis which would support that his claims
      have merit on appeal. Rivas has presented no new arguments which
      would necessitate the granting of his motion for leave to proceed in
      forma pauperis. As a result, his appeal is plainly baseless and not
      taken in good faith.

(Doc. 131, PageID.1303-04). The Court finds that Defendant’s motion for certificate

of appealability should be denied for the same reasons explained above. Defendant

has not made a substantial showing of the denial of a constitutional right or that

reasonable jurists could debate whether the issues presented were adequate to



                                          2
deserve encouragement to proceed further. Accordingly, Defendant’s motion for

certificate of appealability (Doc. 125), is DENIED.

      DONE and ORDERED this 29th day of June, 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                          3
